
	
		II
		110th CONGRESS
		1st Session
		S. 2067
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Martinez (for
			 himself, Mr. Burr,
			 Mr. Lott, Mrs.
			 Dole, Mr. Isakson,
			 Mr. Bunning, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act relating
		  to recreational vessels.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Boating Act of 2007
			 .
		2.Definitions
			(a)PollutantSection
			 502(6) of the Federal Water Pollution Control Act (33 U.S.C. 1362(6))
			 is amended—
				(1)by striking
			 (6) The term pollutant and inserting the
			 following:
					
						(6)Pollutant
							(A)In
				generalThe term
				pollutant
							;
				and
				(2)in the second
			 sentence—
					(A)by striking
			 This term does not mean and inserting the following:
						
							(B)Exceptions
								(i)In
				generalSubject to clause (ii), the term pollutant
				does not
				mean
								;
					(B)by striking
			 (A) sewage and inserting the following:
						
							(I)sewage
							;
					(C)by striking
			 or (B) water and inserting the following:
						
							(II)water
							;
					(D)by striking the
			 period at the end and inserting ; or; and
					(E)by adding at the
			 end the following:
						
							(II)any deck runoff
				from a recreational vessel, any engine cooling water, gray water, bilge water
				effluent from properly functioning recreational marine engine, laundry, shower,
				and galley sink waste from a recreational vessel, or any other discharge
				incidental to the normal operation of a recreational vessel.
							(ii)ExceptionClause
				(i)(III) does not apply to rubbish, trash, garbage, or any other similar
				material discharged overboard by a recreational
				vessel.
							.
					(b)Recreational
			 vesselSection 502 of the Federal Water Pollution Control Act
			 (33 U.S.C.
			 1362) is amended by adding at the end the following:
				
					(25)Recreational
				vesselThe term
				recreational vessel means a vessel that is—
						(A)manufactured for
				operation, or operated, primarily for recreational purposes; or
						(B)leased, rented, or
				chartered to an individual for recreational
				purposes.
						.
			
